DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 27, 2022 has been entered.
Response to Amendment
In response to the amendment received April 27, 2022:
Claims 1-13 are currently pending.  However claims 3, 5, 6, and 9-13 are canceled herein.  See the Examiner’s Amendment below.
The previous claim objection is withdrawn in light of the amendment.
The previous 112 rejection has been withdrawn in light of the amendment.
The previous prior art rejection is withdrawn in light of the amendment.  Thus, the application is in condition for allowance.
Election/Restrictions; Examiner’s Amendment
This application is in condition for allowance except for the presence of claims 3, 5-6, and 9-13 directed to inventions/species non-elected without traverse.  Accordingly, claims 3, 5-6, and 9-13 been cancelled.
Note: Claims 3, 5-6 , and 9 are draw the non-elected invention as seen in fig. 8.  These claims are canceled since the claim amendments would not allow for rejoinder due to conflicts of the species (for example not having holes for jigs).  Thus, they are canceled.
Note: Claims 9-12 are drawn towards distinct methods (of assembling and disassembling), wherein the methods do not require all the specifics of the allowable cell pack.
Allowable Subject Matter
Claims 1, 2, 4, and 7-8 are allowed.
	The following is an Examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest, or render obvious the invention of at least claims. 
	Claim 1 teaches the cell pack comprising the elements therein. Notably, the cell pack  requires “both the first end plate portion an the second end plate portion comprise holes for inserting one or more mounting jigs…wherein the holes are provided side by side in a longitudinal direction orthogonal to the arrangement direction and the width direction in each of the first end plate portion and the second end plate portion, wherein in the longitudinal direction, the one or more ring-shaped restraining hoop portions is wound between the holes at each of the first end plate portion and the second end plate portion” (as seen in fig. 2).  US 2018/0294503 (Hoefler et al.) teaches a restraining band [40] (fig. 1), while US 2019/0013501 (Sakurai) renders obvious having holes (fig. 2).  However, nothing in the references provide motivation to arrive at the claimed invention (wherein the holes and loops have a specified structure/relationship).  Thus, none of the references alone or in combination teach, suggest, or render obvious the claimed invention.  Since claims 2, 4, and 7-8 are dependent upon claim 1, they are allowable for the same reason.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENIA WANG whose telephone number is (571)272-4942. The examiner can normally be reached a flex schedule, generally Monday-Thursday 5:30 -7:30(AM) and 9:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENIA WANG/Primary Examiner, Art Unit 1759